Voto disidente emitido por el
Juez Asociado Señor Rebollo López.
El pasado 5 de febrero de 1991 al disentir de la Opinión Per Curiam mayoritaria que emitiera el Tribunal en aque-lla ocasión solitariamente señalamos que la decisión mayo-ritaria constituía un crudo acto de “legislación judicial” que “coarta, perjudica y atenta contra los mejores intereses y derechos de los jueces incumbentes sin que éstos hayan tenido la oportunidad de expresarse y ser oídos en su defensa”. (Enfasis en el original' suprimido y énfasis suplido.) Nogueras v. Hernández Colón, 127 D.P.R. 638, 695 (1991).
Señalamos entonces, en lo pertinente, que sin que nin-guna de las partes lo hubiera planteado y sin que ello fuera necesario para la solución del recurso, la mayoría del Tribunal no sólo decretó que la “ ‘cláusula de continuidad’ es-tablecida en la Ley de la Judicatura, la cual contempla la posibilidad de que un juez se mantenga en su puesto por *201un período de tiempo indefinido, ‘atenta contra el equili-brio que intenta mantener la Constitución en lo que res-pecta al ejercicio de nombramiento compartido por la Rama Ejecutiva y la Legislativa’ ” (Nogueras v. Hernández Colón, supra, pág. 694), sino que la Mayoría, en un increí-ble acto de legislación judicial, estableció que “una vez ven-cido el término para el cual los jueces incumbentes fueron nombrados, éstos podrán continuar actuando como tales ‘hasta que su sucesor tome posesión de su cargo pero nunca después de finalizada la próxima sesión legislativa si-guiente a dicha expiración’ (Énfasis en el original.) Id. Como se recordará, calificamos, en aquel entonces, la ac-tuación de la mayoría del Tribunal como la “ ‘Ley Número 18’, aprobada por el Tribunal Supremo de Puerto Rico el día 16 de enero de 1991”. (Énfasis suplido y en el original.) Íd., pág. 695.
Basándose, no hay duda, en nuestro señalamiento a esos efectos —y los fundamentos allí expresados— un sin-número de jueces del Tribunal de Primera Instancia va-lientemente presentaron una solicitud de intervención en el caso con el propósito de que se le brindara la oportuni-dad de demostrarle al Tribunal lo erróneo de lo decidido y de su proceder. En el día de hoy, tan sólo el compañero Juez Asociado Señor Negrón García se hace eco de nuestra posición. La Mayoría, sin embargo, despacha la fundamen-tada solicitud de los jueces de instancia con un escueto “no ha lugar”.
La Resolución mayoritaria emitida constituye evidencia fehaciente adicional de la corrección de las expresiones, que hemos hecho en el día de hoy en la Opinión disidente que hemos emitido en Pueblo v. Echevarría Rodríguez II, 128 D.P.R. 752, 841 (1991). En la referida Opinión disidente expresamos, en lo pertinente, que:
... procede señalar que en el pasado, ante una situación demos-trativa de que se había errado al emitirse una decisión, este *202Tribunal nunca vaciló en corregir su equivocación. Evidencia maravillosa y fehaciente de ese hoy añorado proceder lo consti-tuye la decisión que se emitiera en Reyes Coreano v. Director Ejecutivo, 110 D.P.R. 40 (1980). La actitud entonces reinante en el seno del Tribunal quedó plasmada para la posteridad en la extraordinaria terminología con que se comenzó la mencionada decisión, a saber:
“El temor de que se nos tache de inconsistentes no debe im-pedir que reconsideremos la opinión emitida en este caso el pasado 20 de noviembre. Persistir en el error para realzar la consistencia de lo decidido constituiría una abdicación del de-ber que tenemos, como tribunal apelativo, de impartir justicia y de pautar el derecho. Es por ello que abordamos nuevamente la controversia cuya solución hemos intentado en dos opiniones anteriores.” ...
La referida actitud y disposición de hacer cumplida justicia —esa fina sensibilidad— es una hoy ausente del seno del Tribunal. En la actualidad, en lugar de reconsiderar y corregir el error cometido anteriormente, se intenta explicar y justificar la injusticia cometida. (Enfasis en el original.)
Existe, no hay duda, una diferencia entre el caso de Echevarría Rodríguez y López Watts, y el presente. En este último, la Mayoría ni tan siquiera se molesta en “explicar y justificar la injusticia cometida”.